LEHAN, Judge.
Defendant appeals his convictions for two counts of armed burglary, three counts of armed kidnapping, two counts of armed robbery, two counts of sexual battery, and one count of aggravated assault. We affirm.
We.do not agree with defendant’s first contention that the trial court erred in denying defendant’s motion to sever the trials of different offenses. See Livingston v. State, No. 68,323 (Fla. Mar. 10,1988) [13 FLW 187].
We do not agree with defendant’s second contention that a double jeopardy violation occurred from defendant having been convicted and sentenced for two armed robberies of the same victim during one automobile journey. The robberies, while committed, in a sense, during one “transac*915tion,” were two discrete acts which involved different money at different locations from different banks. See Andrews v. State, 533 So.2d 841, 851 (Fla. 5th DCA 1988) (double jeopardy does not prohibit multiple convictions for “discrete acts committed during one transaction.”).
We find no merit in defendant’s third contention.
AFFIRMED.
RYDER, A.C.J., and DANAHY, J., concur.